


109 HR 5796 IH: To direct the Secretary of the Interior to exclude and

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5796
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to exclude and
		  defer from the pooled reimbursable costs of the Central Valley Project the
		  reimbursable capital costs of the unused capacity of the Folsom South Canal,
		  Auburn-Folsom South Unit, Central Valley Project, and for other
		  purposes.
	
	
		1.Certain amounts exclude and
			 defer from the pooled reimbursable costs related to the Central Valley
			 Project
			(a)In
			 generalThe Secretary of the
			 Interior (referred to in this section as the Secretary) shall
			 exclude and defer from the pooled reimbursable costs of the Central Valley
			 Project the reimbursable capital costs of the unused capacity of the Folsom
			 South Canal, Auburn-Folsom South Unit, Central Valley Project.
			(b)Calculation of
			 amount of deferred useThe
			 Secretary shall calculate the amount to be assigned to deferred use as soon as
			 practical and such shall be reflected in future years’ water rates.
			(c)Calculation of
			 capital costsFor the purpose of calculating the excluded
			 reimbursable cost for the Folsom South Canal facility, the Secretary shall
			 multiply the existing total reimbursable cost for the facility by a factor, to
			 be determined by dividing the current minimum unused conveyance capacity of the
			 canal by the original design conveyance capacity of the canal. The minimum
			 unused conveyance capacity of the canal shall—
				(1)be determined by
			 the Secretary;
				(2)be based upon
			 actual historic measured flows in the canal and planned future flows;
			 and
				(3)include the amount
			 of Central Valley Project water that was originally conveyed or was
			 historically projected to be conveyed through the Folsom South Canal which may
			 have been contractually assigned to another entity.
				(d)Review and
			 adjustmentThe Secretary shall review and adjust—
				(1)the amount
			 described in subsection (b)(3) as appropriate and recalculate the amount of
			 such unused capacity of the Folsom South Canal; and
				(2)the amount of
			 reimbursable capital costs of the Folsom South Canal.
				(e)Conveyance of
			 certain waterSo long as an entity that is allocated and that
			 pays capital, interest, and operation and maintenance costs associated with an
			 amount of Central Valley Project water historically assigned to the Folsom
			 South Canal does not use the Folsom South Canal for the conveyance of Central
			 Valley Project water, that entity shall be entitled, without additional cost,
			 to convey up to an equivalent amount of non-Central Valley Project water
			 through the Folsom South Canal.
			
